                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         JONESBORO DIVISION
GARY LEON WEBSTER                                               PLAINTIFF
ADC #114018

v.                            No. 3:19-cv-185-DPM
DOE, Sergeant, Jonesboro Police                               DEFENDANT
Department


                                  ORDER
     Webster hasn't paid the filing and administrative fees in this case;
and a motion to proceed in forma pauperis would be futile because
Webster is a three-striker. Before filing this lawsuit, he had at least
three cases dismissed for failing to state a claim. E.g., Webster v. Does,
No. 3:19-cv-59-DPM; Webster v. Pigg, No. 3:19-cv-60-DPM; Webster v.
Day Inn Motels, Inc., No. 3:19-cv-78-DPM. Further, nothing in Webster's
new complaint suggests he's currently in imminent danger of serious
physical injury. NQ 1; 28 U.S.C.    §   1915(g). His complaint will therefore
be dismissed without prejudice. If Webster wants to pursue this case,
then he must pay the $400 filing and administrative fees and file a
motion to reopen by 27 July 2019. An in forma pauperis appeal from this
Order and accompanying Judgment would not be taken in good faith.
28 U.S.C.   §   1915(a)(3).
So Ordered.




              D.P. Marshall Jr.
              United States District Judge




               -2-
